Exhibit 10.1

EXECUTION VERSION

Second Amendment Agreement to Facility Agreement

SECOND AMENDMENT AGREEMENT TO FACILITY AGREEMENT (this “Second Amendment
Agreement”), dated March 24, 2017 by and among GENER8 MARITIME SUBSIDIARY VIII
INC., a Marshall Islands corporation (the “Borrower”), the Owner Guarantors and
Hedge Guarantors hereto, GENER8 MARITIME, INC., a Marshall Islands corporation
(the “Parent Guarantor”), the Lenders party hereto from time to time, THE
EXPORT-IMPORT BANK OF KOREA (the “KEXIM”), CITIBANK, N.A., LONDON BRANCH (the
“ECA Agent”) and NORDEA BANK AB (PUBL), NEW YORK BRANCH (“Nordea”), as Facility
Agent (in such capacity, the “Facility Agent”) and as Security Agent under the
Security Documents (in such capacity, the “Security Agent”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Facility Agreement
referred to below.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Facility Agent are parties to a Facility Agreement, dated as of 31 August 2015
(as amended by an Amendment No. 1 dated 20 October 2016 and as the same may be
further amended, restated, modified or otherwise supplemented from time to time,
the “Facility Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Facility
Agreement;

WHEREAS, subject to the terms and conditions of this Second Amendment Agreement,
the parties hereto wish to amend certain provisions of the Facility Agreement as
herein provided.

I.           Amendments to Facility Agreement.

1.The definition of “Fiscal Quarter Date” appearing in Clause 1.1 of the
Facility Agreement is hereby deleted and replaced with the following and all
references to such term in the Facility Agreement shall be accordingly
construed:

““Fiscal Quarter Date” means in relation to a Vessel Loan, (i) 31 March, 30
June, 30 September and 31 December of each calendar year commencing from the
Utilization Date of such Vessel Loan up to but excluding the Second Amendment
Effective Date and (ii) 15 January, 15 April, 15 July and 15 October of each
calendar year commencing from (and including) the Second Amendment Effective
Date.”

2.In consideration of the Lenders agreeing to the amendments set out in this
Second Amendment Agreement, the Borrower and the other Obligors each hereby
agrees to indemnify the Lenders of all Break Costs and other break-funding costs
associated or in connection with such amendment of the Fiscal Quarter Date.

II.          Miscellaneous Provisions.

1.           In order to induce the Lenders to enter into this Second Amendment
Agreement, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Second Amendment Effective Date (as defined
herein) after giving effect to this Second Amendment Agreement and (ii) all of
the representations and warranties contained in the Facility Agreement and the
other Finance Documents are true and correct in all material respects on the
Second Amendment Effective Date after giving effect to this Second Amendment
Agreement, with the same effect as though such representation and warranties had
been made on and as of the Second Amendment Effective Date (it being understood
that any representation or warranty that by its terms is made as of a specific
date shall be true and correct in all material respects as of such specific
date).

2.           This Second Amendment Agreement is limited precisely as written and
shall not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or







--------------------------------------------------------------------------------

 



condition of the Facility Agreement and the other Finance Documents or any of
the other instruments or agreements referred to therein except as set forth
herein or (ii) prejudice any right or rights which any of the Lenders or the
Facility Agent now have or may have in the future under or in connection with
the Facility Agreement, as amended hereby, the other Finance Documents or any of
the other instruments or agreements referred to therein. The Facility Agent, the
Security Agent and the Lenders expressly reserve all their rights and remedies
except as expressly set forth in this Second Amendment Agreement.

3.           This Second Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Facility Agent.

4.           THIS SECOND AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

5.           This Second Amendment Agreement shall become effective as of the
date (the “Second Amendment Effective Date”) when:

i.    the Borrower, the other Obligors and all Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to Watson Farley & Williams, Units 1703-07, One Pacific Place, 88
Queensway, Hong Kong; Attention: Madeline Leong / Valerie Lee (facsimile number:
+852 2918 9777 / e-mail mleong@wfw.com and vlee@wfw.com); and

ii.   the Borrower shall have paid to the Facility Agent all reasonable
out-of-pocket costs and expenses incurred in connection with this Second
Amendment Agreement and the other Finance Documents (including, without
limitation, the reasonable fees and expenses of Watson Farley & Williams).

6.           From and after the Second Amendment Effective Date, all references
in the Facility Agreement and each of the other Finance Documents to the
Facility Agreement shall be deemed to be references to the Facility Agreement,
as modified hereby. From and after the Second Amendment Effective Date, this
Second Amendment Agreement shall for all purposes constitute a Finance Document.

7.           By executing this Second Amendment Agreement, the Obligors hereby
confirm their agreement to the change to the Facility Agreement set out herein
and affirm all its obligations and liabilities contained in the Finance
Documents to which each is a party and confirm that all such Finance Documents
continue in full force and effect notwithstanding the amendments set out in this
Second Amendment Agreement. 

*            *            *







--------------------------------------------------------------------------------

 



Execution Pages

 

GENER8 MARITIME SUBSIDIARY VIII INC.,  as Borrower

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title: Vice President and Secretary

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title: Vice President

 

 

 

GENER8 MARITIME SUBSIDIARY V INC., as Shareholder

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title: Secretary

 

 

 

GENER8 NAUTILUS LLC

GENER8 MACEDON LLC

GENER8 NOBLE LLC

GENER8 ETHOS LLC

GENER8 PERSEUS LLC

GENER8 THESEUS LLC

GENER8 HECTOR LLC

GENER8 NESTOR LLC

GENER8 NEPTUNE LLC

GENER8 ATHENA LLC

GENER8 APOLLO LLC

GENER8 ARES LLC

GENER8 HERA LLC

GENER8 CONSTANTINE LLC

GENER8 OCEANUS LLC,

as Owner Guarantors and Hedge Guarantors

 

 

/s/ George Fikaris

 

Name: George Fikaris

 

Title: Manager

 

 







--------------------------------------------------------------------------------

 



CITIBANK, N.A., LONDON BRANCH, as Commercial Lender

 

 

/s/ Nicholas Hendy

 

Name: Nicholas Hendy

 

Title: Vice President

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH, as Commercial Lender

 

 

/s/ Martin Lunder

    

/s/ Lynn Sauro

Name: Martin Lunder

 

Name: Lynn Sauro

Title: Senior Vice President

 

Title: First Vice President

 

ABN AMRO CAPITAL USA LLC, as Commercial Lender

 

 

/s/ Rajbir Talwar

    

/s/ Urvashi Zutski

Name: Rajbir Talwar

 

Name: Urvashi Zutski

Title: Director

 

Title: Managing Director

 

 

DNB CAPITAL LLC, as Commercial Lender

 

 

/s/ Cathleen Buckley

    

/s/ Sybille Andaur

Name: Cathleen Buckley

 

Name: Sybille Andaur

Title: Senior Vice President

 

Title: First Vice President

 

 

DVB BANK SE, as Commercial Lender

 

 

/s/ Andrea Strullato

    

/s/ Wijnand Botman

Name: Andrea Strullato

 

Name: Wijnand Botman

Title: Senior Vice President

 

Title: Senior Vice President

 

 

SKANDINAVISKA ENSKILDA BANKEN AB, as Commercial Lender

 

 

/s/ Marten Sennerup

    

/s/ Magnus Rundgren

Name: Marten Sennerup

 

Name: Magnus Rundgren

Title:

 

Title:







--------------------------------------------------------------------------------

 



CITIBANK, N.A., LONDON BRANCH, as KEXIM Guaranteed Lender

 

 

/s/ Nicholas Hendy

 

Name: Nicholas Hendy

 

Title: Vice President

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., SEOUL BRANCH, as KEXIM Guaranteed Lender

 

 

/s/ Grace Li

    

/s/ Winnie Tse

Name: Grace Li

 

Name: Winnie Tse

Title: Managing Director

 

Title: Vice President

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, BUSAN BRANCH, as KEXIM Guaranteed
Lender

 

 

/s/ Wang Bez

    

 

Name: Wang Bez

 

 

Title: General Manager

 

 

 

 

KOMMUNAL LANDSPENSJONSKASSE GJENSIDIG FORSIKRINGSSELSKAP, as KEXIM Guaranteed
Lender

 

 

/s/ Harold Koch-Hagen

    

 

Name: Harold Koch-Hagen

 

 

Title: Senior Vice President

 

 

 

 

MITSUBISHI UFJ TRUST AND BANKING CORPORATION, as KEXIM Guaranteed Lender

 

 

/s/ Naoki Shimmura

    

 

Name: Naoki Shimmura

 

 

Title: General Manager, Structured Finance Division II

 

 

 

 

NONGHYUP BANK, as KEXIM Guaranteed Lender

 

 

/s/ Arn Soo Lee

    

 

Name: Arn Soo Lee

 

 

Title: General Manager, Investment Banking Dept.

 

 

 

 







--------------------------------------------------------------------------------

 



SAMBA FINANCIAL GROUP, LONDON BRANCH, as KEXIM Guaranteed Lender

 

 

/s/ Fadi Elkhoury

    

 

Name: Fadi Elkhoury

 

 

Title: General Manager

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as K-Sure Lender

 

 

/s/ Nicolas Hendy

    

 

Name: Nicolas Hendy

 

 

Title: Vice President

 

 

 

 

ABN AMRO CAPITAL USA LLC, as K-Sure Lender

 

 

/s/ Rajbir Talwar

    

/s/ Urvashi Zutski

Name: Rajair Talwar

 

Name: Urvashi Zutski

Title: Director

 

Title: Managing Director

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., SEOUL BRANCH, as K-Sure Lender

 

 

 

 

 

/s/ Grace Li

    

/s/ Winnie Tse

Name: Grace Li

 

Name: Winnie Tse

Title: Managing Director

 

Title: Vice President

 

 

CAIXABANK, S.A., as K-Sure Lender

 

 

/s/ Robert Torrella

    

/s/ _Isaba Marquez

Name: Robert Torrella

 

Name: Isaba Marquez

Title: Director

 

Title: Assistant Director

 

 

LANDESBANK HESSEN-THUERINGEN GIROZENTRALE, as K-Sure Lender

 

 

 

 

 

/s/ Stefan Krotin

    

/s/ Navina Lucke

Name: Stefan Krotin

 

Name: Navina Lucke

Title: Vice President

 

 

 

 







--------------------------------------------------------------------------------

 



MITSUBISHI UFJ TRUST AND BANKING CORPORATION, as K-Sure Lender

 

 

/s/ Naoki Shimmura

    

 

Name: Naoki Shimmura

 

 

Title: General Manager, Structured Finance Division II

 

 

 

 

THE EXPORT-IMPORT BANK OF KOREA, as KEXIM

 

 

/s/ Kwon Hyuk Joon

    

 

Name: Kwon Hyuk Joon

 

 

Title: Director

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as ECA Agent

 

/s/ Nicolas Hendy

    

 

Name: Nicolas Hendy

 

 

Title: Vice President

 

 

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH, as Facility Agent

 

 

/s/ Martin Lunder

    

/s/ Lynn Sauro

Name: Martin Lunder

 

Name: Lynn Sauro

Title: Senior Vice President

 

Title: First Vice President

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH,  as Security Agent

 

 

/s/ Martin Lunder

    

/s/ Lynn Sauro

Name: Martin Lunder

 

Name: Lynn Sauro

Title: Senior Vice President

 

Title: First Vice President

 



--------------------------------------------------------------------------------